This is an action brought by the plaintiff to recover damages alleged to be sustained by a collision between the plaintiff’s team and the defendant’s automobile. Damages were claimed for injury to the team and personal injuries to the plaintiff. The jury returned a verdict for the plaintiff in the sum of four hundred seventy-five dollars.
The defendant presents a motion for a new trial on several grounds; but it seems to be necessary to consider only one of them, namely, that the defendant, although the owner of the automobile, was not in the possession, control and management of it, nor was the chauffeur acting as his servant, at the time of the accident. Motion sustained. New trial granted.